Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner notes Applicant’s specification (par. [0086]) defines “about” refers to ± 10 % of the stated numerical value.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:

Regarding claim 1, in the line beginning with “(f)”, “fibers” is recited where --fiber-- (with no “s”) would be expected.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pewzner (US 2004/0054270 A1).

Regarding claim 1, Pewzner discloses an apparatus (fig. 3a-4a, 5) for determining a concentration of a target fluorescent compound (Nicotineamide adenine dinucleotide, NADH) in a solution (blood) containing soluble solids or other materials resulting in light extinction, comprising:
an optical probe (2) including: a light source (101), at least one illuminating fiber (201) delivering excitation light from the light source (101) to the solution (within 25), a first photodetector (315), a first array of at least one optical detection fiber (203) configured to collect and deliver, to the first photodetector (315), fluorescent light emitted by the target fluorescent compound (NADH) in the solution (blood in 25) in response to the excitation light, a second photodetector (310), and a second array of at least one optical detection fiber (202) configured to collect and deliver, to the second photodetector (310), the fluorescent light emitted by the target fluorescent compound  (NADH) in the response to the excitation light wherein the first array of at least one optical detection fiber (203) is arranged in a first concentric circle around the at least one illuminating fiber at a first average radius r1 (R1) and the second array of at least one optical detection fiber (202) is arranged in a second concentric circle around the at least one illuminating fiber at a second average radius r2 (R2), where r1<r2; and
a controller (5) configured to measure a first fluorescent response F1 [IF(WLL)] of fluorescence intensity from a first data signal received from the first photodetector (315), measure a second fluorescent response F2 [IF(WLIP)] of fluorescence intensity from a second data signal received from the second photodetector (310), and use a ratio of the fluorescent responses F1/F2 [IF(WLL)/IF(WLIP)] to convert the measured fluorescence intensities into a measure of light extinction which can be used with an algorithm to determine concentration of the target fluorescent compound (NADH) in the solution (blood in 25; par. [0137]-[0196], fig. 1-4a, 5-6b, 10; Examiner notes the similarity in radial distributions in fibers in fig. 3b-4a of Pewzner and Applicant’s fig. 2 and the ratios of fluorescence measurements shown in fig. 6(b) of Pewzner).

Regarding claim 3, Pewzner discloses the apparatus of claim 1, wherein the light source (101) is an ultraviolet (UV) light source (Pewzner, par. [0185]).

Regarding claim 4, Pewzner discloses the apparatus of claim 3, wherein r2 (R2) is between 1.05 and 5 times greater than r1 (R1; i.e., R2 is 3 times greater than R1; Pewzner, par. [0157]).

Regarding claims 6-9, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pewzner as applied to claim 1 and further in view of Payne (US 2013/0135608 A1). 

Regarding claim 2, Pewzner discloses the apparatus of claim 1, but does not expressly disclose a sapphire window having a first surface oriented toward the illuminating fibers, the first array of optical detection fibers and the second array of optical detection fibers and a second surface oriented toward the solution.
Payne discloses an apparatus for determining a concentration of a target compound in a solution (M, fig. 5A; P, fig. 4) containing soluble solids or other materials resulting in light extinction (par. [0002]: “This document relates generally to an apparatus and method for accurately monitoring a response or measuring a physical property during the processing of food products and more specifically dairy products processing including the steps of coagulation of milk; the status of the syneresis step; fat and protein content measurement in whey processing; measurement of fat in process liquid milk products; coagulation of milk in cultured products such as cottage cheese and yogurt”), comprising:
an optical probe (300, fig. 4) including; a light source (302, fig. 4), at least one illuminating fiber (304, fig. 4) delivering illumination light from the light source (302) to the solution (P), a first photodetector (310, fig. 4), a first array of at least one optical detection fiber (i.e., a first array of one optical detection fiber 312, fig. 4) configured to collect and deliver, to the first photodetector (310), backscatter light emitted by the target compound in the solution (P) in response to the illumination light, a second photodetector (314), and a second array of at least one optical detection fiber (i.e., a second array of one optical detection fiber 316, fig. 4) configured to collect and deliver, to the second photodetector (314), the backscatter light emitted by the target compound in the response to the illumination light wherein the first array of at least one optical detection fiber (312) is arranged in a first concentric circle around the at least one illuminating fiber (304) at a first average radius r1 and the second array of at least one optical detection fiber (316) is arranged in a second concentric circle around the at least one illuminating fiber (304) at a second average radius r2, where r1<r2; and
a controller (26, fig. 5A) configured to measure a first backscatter response I1 [I(r1)] of backscatter intensity from a first data signal received from the first photodetector (310), measure a second fluorescent response I2 [I(r2)] of backscatter intensity from a second data signal received from the second photodetector (314), and use a ratio of the backscatter responses I1/I2 to convert the measured backscatter intensities into a measure of light extinction which can be used with an algorithm to determine concentration of the target compound in the solution (par. [0024]-[0027], [0035]-[0048], fig. 4-5A), and
	a sapphire window (308, fig. 4; 48., fig. 5A) having a first surface oriented toward the illuminating fibers, the first array of optical detection fibers and the second array of optical detection fibers and a second surface oriented toward the solution (par. [0024]-[0027], [0035]-[0048], fig. 4-5A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Pewzner in view of the teachings of Payne to include a sapphire window having a first surface oriented toward the illuminating fibers, the first array of optical detection fibers and the second array of optical detection fibers and a second surface oriented toward the solution.
One would have been motivated to do so to gain the well-known advantages recited in Payne of using a window that is inert, extremely hard and durable and not effected by the caustic and acidic solutions used in wash cycles (Payne, par. [0006]).

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pewzner as applied to claims 3 and 9 above and further in view of Krauss (US 2019/0083461 A1). 

Regarding claim 5, Pewzner discloses the apparatus of claim 3, but does not expressly disclose the UV light source generates the excitation light at about 280 nm, the targeted fluorescent compound is tryptophan, and the solution is a whey permeate solution.
Krauss discloses a UV light source generates excitation light at about 280 nm (i.e., 300 nm, which is within 10% of 280 nm), a targeted fluorescent compound is tryptophan, and a solution is a whey permeate solution (par. [0035], [0129], claims 1, 20, and 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Pewzner in view of the teachings of Krauss so that the UV light source generates the excitation light at about 280 nm, the targeted fluorescent compound is tryptophan, and the solution is a whey permeate solution.
One would have been motivated to do so to gain an advantage suggested by Krauss of being able to monitor concentrations of tryptophan in whey food compositions (par. [0035], [0129], claims 1, 20, and 22).

Regarding claim 10, Examiner refers to the rejection of claim 5 above.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pewzner as applied to claim 1 above and further in view of Auer (US 2001/0005752 A1). 

Regarding claim 11, Examiner refers to the rejection of claim 1 above, mutatis mutandis, with calibration of the fluorescence intensities as described in Pewzner, par. [0176]).
Pewzner does not expressly disclose using a difference in fluorescence intensities.
Auer discloses using a difference in fluorescence intensities (par. [0144], fig. 3a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Pewzner in view of the teachings of Auer to use using a difference in fluorescence intensities.
One would have been motivated to do so to gain an advantage suggested by Auer of removing the effects of one fluorescent measurement from another (Auer, par. [0144], fig. 3a). 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pewzner in view of Auer as applied to claim 11 above and further in view of Krauss. 

Regarding claims 12-13, Examiner refers to the rejection of claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884